 


110 HR 2316 PCS: Honest Leadership and Open Government Act of 2007
U.S. House of Representatives
2007-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
II 
Calendar No. 182
110th CONGRESS 1st Session 
H. R. 2316 
IN THE SENATE OF THE UNITED STATES 

May 25, 2007
Received and read the first time


June 4, 2007
Read the second time and placed on the calendar

AN ACT 
To provide more rigorous requirements with respect to disclosure and enforcement of lobbying laws and regulations, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short TitleThis Act may be cited as the Honest Leadership and Open Government Act of 2007. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—Closing the revolving door 
Sec. 101. Disclosure by Members and staff of employment negotiations. 
Sec. 102. Wrongfully influencing a private entity’s employment decisions or practices. 
Sec. 103. Additional restrictions on contractors. 
Sec. 104. Notification of post-employment restrictions. 
Sec. 105. Restriction on congressional employees regarding former employers. 
Sec. 106. Effective date. 
Title II—Full Public Disclosure of Lobbying 
Sec. 201. Quarterly filing of lobbying disclosure reports. 
Sec. 202. Electronic filing of lobbying disclosure reports. 
Sec. 203. Additional lobbying disclosure requirements. 
Sec. 204. Quarterly reports on other contributions. 
Sec. 205. Prohibition on provision of gifts or travel by registered lobbyists to Members of Congress and to congressional employees. 
Sec. 206. Disclosure of lobbying activities by certain coalitions and associations. 
Sec. 207. Disclosure by registered lobbyists of past executive branch and congressional employment. 
Sec. 208. Public database of lobbying disclosure information; maintenance of information. 
Sec. 209. Sense of Congress regarding lobbying by immediate family members. 
Sec. 210. Inapplicability to certain political committees. 
Sec. 211. Effective date. 
Title III—Enforcement of Lobbying Restrictions 
Sec. 301. Increased civil and criminal penalties for failure to comply with lobbying disclosure requirements. 
Title IV—Increased Disclosure 
Sec. 401. Prohibition on official contact with spouse of Member who is a registered lobbyist. 
Sec. 402. Posting of travel and financial disclosure reports on public website of Clerk of the House of Representatives. 
Sec. 403. Limiting gifts to Members, officers, and employees of the House from State and local governments. 
Title V—Additional Criminal Penalties for Public Officials 
Sec. 501. Criminal penalties for public officials. 
Title VI—General Provisions 
Sec. 601. Rule of construction.  
IClosing the revolving door 
101.Disclosure by Members and staff of employment negotiationsThe Rules of the House of Representatives are amended by redesignating rules XXVII and XXVIII as rules XXVIII and XXIX, respectively, and by inserting after rule XXVI the following new rule:  
 
Rule XXVIIDisclosure by Members and staff of employment negotiations 
1.A Member, Delegate, or Resident Commissioner shall not directly negotiate or have any agreement of future employment or compensation until after his or her successor has been elected, unless such Member, Delegate, or Resident Commissioner, within 3 business days after the commencement of such negotiation or agreement of future employment or compensation, files with the Committee on Standards of Official Conduct a statement, which must be signed by the Member, Delegate, or Resident Commissioner, regarding such negotiations or agreement, including the name of the private entity or entities involved in such negotiations or agreement, and the date such negotiations or agreement commenced.  
2.An officer or an employee of the House earning in excess of 75 percent of the salary paid to a Member shall notify the Committee on Standards of Official Conduct that he or she is negotiating or has any agreement of future employment or compensation. 
3.The disclosure and notification under this rule shall be made within 3 business days after the commencement of such negotiation or agreement of future employment or compensation. 
4.A Member, Delegate, or Resident Commissioner, and an officer or employee to whom this rule applies, shall recuse himself or herself from any matter in which there is a conflict of interest or an appearance of a conflict for that Member, Delegate, Resident Commissioner, officer, or employee under this rule and shall notify the Committee on Standards of Official Conduct of such recusal. A Member, Delegate, or Resident Commissioner making such recusal shall, upon such recusal, submit to the Clerk for public disclosure the statement of disclosure under clause 1 with respect to which the recusal was made. . 
102.Wrongfully influencing a private entity’s employment decisions or practices 
(a)In GeneralChapter 11 of title 18, United States Code, is amended by adding at the end the following: 
 
227.Wrongfully influencing a private entity’s employment decisions by a Member of CongressWhoever, being a Senator or Representative in, or a Delegate or Resident Commissioner to, the Congress or an employee of either House of Congress, with the intent to influence on the basis of partisan political affiliation an employment decision or employment practice of any private entity— 
(1)takes or withholds, or offers or threatens to take or withhold, an official act, or 
(2)influences, or offers or threatens to influence, the official act of another,shall be fined under this title or imprisoned for not more than 15 years, or both, and may be disqualified from holding any office of honor, trust, or profit under the United States. . 
(b)No InferenceNothing in section 227 of title 18, United States Code, as added by this section, shall be construed to create any inference with respect to whether the activity described in section 227 of title 18, United States Code, was a criminal or civil offense before the enactment of this Act, including under section 201(b), 201(c), any of sections 203 through 209, or section 872, of title 18, United States Code. 
(c)Conforming amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by adding at the end the following: 
 
 
227. Wrongfully influencing a private entity’s employment decisions by a Member of Congress. . 
103.Additional restrictions on contractors 
(a)ProhibitionChapter 11 of title 18, United States Code, is amended by inserting after section 219 the following new section: 
 
220.Restrictions on contractors with Congress 
(a)Restrictions 
(1)In generalIf a person who is an attorney or a law firm, including a professional legal corporation or partnership, or an attorney employed by such a law firm, enters into a contract to provide services to— 
(A)a committee of Congress, or a subcommittee of any such committee, 
(B)a Member of the leadership of the House of Representatives or a Member of the leadership of the Senate, 
(C)a covered legislative branch official, or 
(D)a working group or caucus organized to provide legislative services or other assistance to Members of Congress, the attorney or law firm entering into the contract, and the law firm by which the attorney entering into the contract is employed, may not, during the period prescribed in paragraph (2), knowingly make, with the intent to influence, any communication or appearance before any person described in paragraph (3), on behalf of any other person (except the United States), in connection with any matter on which such attorney or law firm seeks official action by a Member, officer, or employee of either House of Congress, in his or her official capacity. 
(2)Period describedThe period referred to in paragraph (1) is the period during which the contract described in paragraph (1) is in effect, and a period of 1 year after the attorney or law firm, as the case may be, is no longer subject to the contract. 
(3)Persons describedThe persons referred to in paragraph (1) with respect to appearances or communications by an attorney or law firm are any Member, officer, or employee of either House of Congress. 
(b)PenaltyAny person who violates paragraph (1) shall be punished as provided in section 216. 
(c)DefinitionsFor purposes of this section— 
(1)the term committee of Congress includes any standing committee, joint committee, and select committee;  
(2)the term covered legislative branch official has the meaning given that term in section 3 of the Lobbying Disclosure Act of 1995; 
(3) 
(A)a person is an employee of a House of Congress if that person is an employee of the House of Representatives or an employee of the Senate; 
(B)the terms employee of the House of Representatives and employee of the Senate have the meanings given those terms in section 207(e)(7); 
(4)an attorney is employed by a law firm if the attorney is an employee of, or a partner or other member of, the law firm; 
(5)the terms Member of the leadership of the House of Representatives and Member of the leadership of the Senate have the meanings given those terms in section 207(e)(7); and  
(6)the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  . 
(b)Conforming amendments 
(1)The table of sections for chapter 11 of title 18, United States Code, is amended by inserting after the item relating to section 219 the following new item: 
 
 
220. Restrictions on contractors with Congress. . 
(2)Section 216 of title 18, United States Code, is amended by striking or 209 each place it appears and inserting , 209, or 220.  
104.Notification of post-employment restrictionsSection 207(e) of title 18, United States Code, is amended by adding at the end the following new paragraph:  
 
(8)Notification of post-employment restrictionsAfter a Member of the House of Representatives or an elected officer of the House of Representatives leaves office, or after the termination of employment with the House of Representatives of an employee of the House of Representatives covered under paragraph (2), (3), or (4), the Clerk of the House of Representatives, after consultation with the Committee on Standards of Official Conduct, shall notify the Member, officer, or employee of the beginning and ending date of the prohibitions that apply to the Member, officer, or employee under this subsection, and also notify each office of the House of Representatives with respect to which such prohibitions apply of those dates. The Clerk shall also post the information contained in such notification on the public Internet site of the Office of the Clerk in a format that is searchable, sortable, and downloadable.. 
105.Restriction on congressional employees regarding former employers 
(a)RestrictionChapter 11 of title 18, United States Code, as amended by this Act, is further amended by inserting after section 220 the following new section: 
 
221.Additional restriction on congressional employees 
(a)RestrictionAny person— 
(1)who is a congressional employee, 
(2)who, before becoming employed as a congressional employee, was employed as a lobbyist, and 
(3)who, within 1 year after leaving employment as a lobbyist, knowingly makes, in carrying out his or her official responsibilities as a congressional employee, any communication to or appearance before— 
(A)the organization that employed the person as a lobbyist, if the person was not self-employed, 
(B)any entity that was a client of the person while employed as a lobbyist, or any entity that was a client of the organization described in subparagraph (A) while the person was employed as a lobbyist, or is a client of that organization during that 1-year period,on a matter relating specifically to that organization or client,shall be punished as provided in section 216. 
(b)DefinitionsIn this section— 
(1) the term congressional employee means— 
(A)an elected officer of either House of Congress; and 
(B)any employee to which any of the restrictions contained in paragraphs (1) though (5) of section 207(e) apply;  
(2)the term lobbyist means a person that is registered or required to register as a lobbyist under section 4(a)(1) of the Lobbying Disclosure Act of 1995, and any employee of an organization that is registered or required to be registered under section 4(b)(6) of that Act; and 
(3)the term client has the meaning given that term in section 3(2) of the Lobbying Disclosure Act of 1995. . 
(b)Conforming amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by inserting after the item relating to section 220 the following new item: 
 
 
221. Additional restriction on congressional employees.. 
(c)Effective dateThe amendments made by this section shall apply to individuals who become congressional employees on or after January 1, 2007. 
106.Effective date 
(a)Section 101The amendment made by section 101 shall take effect on the date of the enactment of this Act, and shall apply to negotiations commenced, and agreements entered into, on or after that date. 
(b)Section 102The amendments made by section 102 shall take effect on the date of the enactment of this Act.  
(c)Section 103The amendments made by section 103 shall take effect on May 23, 2007, and shall apply with respect to any contract entered into before, on, or after that date. 
(d)Section 104The amendments made by section 104 shall take effect on the date of enactment of this Act.  
IIFull Public Disclosure of Lobbying 
201.Quarterly filing of lobbying disclosure reports 
(a)Quarterly Filing RequiredSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended— 
(1)in subsection (a)— 
(A)by striking Semiannual and inserting Quarterly; 
(B)by striking the semiannual period and all that follows through July of each year and insert the quarterly period beginning on the first day of January, April, July, and October of each year; and 
(C)by striking such semiannual period and inserting such quarterly period; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking semiannual report and inserting quarterly report; 
(B)in paragraph (2), by striking semiannual filing period and inserting quarterly period; 
(C)in paragraph (3), by striking semiannual period and inserting quarterly period; and 
(D)in paragraph (4), by striking semiannual filing period and inserting quarterly period. 
(b)Conforming Amendments 
(1)DefinitionSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended by striking six month period and inserting 3-month period. 
(2)RegistrationSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended— 
(A)in subsection (a)(3)(A), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(3)(A), by striking semiannual period and inserting quarterly period. 
(3)EnforcementSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended in paragraph (6) by striking semiannual period and inserting quarterly period. 
(4)EstimatesSection 15 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1610) is amended— 
(A)in subsection (a)(1), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(1), by striking semiannual period and inserting quarterly period. 
(5)Dollar amountsSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is further amended— 
(A)in subsection (a)(3)(A)(i), by striking $5,000 and inserting $2,500; 
(B)in subsection (a)(3)(A)(ii), by striking $20,000 and inserting $10,000; 
(C)in subsection (b)(3)(A), by striking $10,000 and inserting $5,000; and 
(D)in subsection (b)(4), by striking $10,000 and inserting $5,000. 
202.Electronic filing of lobbying disclosure reports 
(a)In generalSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended by adding at the end the following: 
 
(d)Electronic Filing RequiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that may be required by the Secretary of the Senate or the Clerk of the House of Representatives.  . 
(b)Effective dateThe requirement in section 5(d) of the Lobbying Disclosure Act of 1995, as added by subsection (a) of this section, that reports be filed electronically shall take effect on the day after the end of the first calendar quarter that begins after the date of the enactment of this Act. 
203.Additional lobbying disclosure requirements 
(a)GiftsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (3), by striking and after the semicolon; 
(2)in paragraph (4) by striking the period and inserting ; and; and 
(3)by adding at the end the following:  
 
(5)a certification that the lobbying firm, or registrant, and each employee listed as a lobbyist under section 4(b)(6) or paragraph (2)(C) of this subsection for that lobbying firm or registrant, has not provided, requested, or directed a gift, including travel, to a Member of Congress or an officer or employee of either House of Congress in violation rule XXXV of the Standing Rules of the Senate or rule XXV of the Rules of the House of Representatives.  . 
(b)Requests for congressional earmarksSection 5(b)(2)(A) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)(2)(A)) is amended by striking bill numbers and inserting the following: bill numbers, requests for Congressional earmarks (as defined in clause 9(d) of rule XXI of the Rules of the House of Representatives for the One Hundred Tenth Congress),. 
204.Quarterly reports on other contributions 
(a)Other ContributionsSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended by adding at the end the following: 
 
(e)Quarterly Reports on Other Contributions 
(1)In generalNot later than 45 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, or on the first business day after the first day of such month if that day is not a business day, each person who is registered or is required to register under paragraph (1) or (2) of section 4(a), and each employee who is or is required to be listed as a lobbyist under section 4(b)(6) or subsection (b) of this section, shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives containing— 
(A)the name of the person; 
(B)in the case of an employee, his or her the employer; 
(C)the names of all political committees established or administered by the person; 
(D)the name of each Federal candidate or officeholder, leadership PAC, or political party committee, to whom aggregate contributions equal to or exceeding $200 were made by the person or a political committee established or administered by the person within the calendar year, and the date and amount of each contribution made within the quarterly period; 
(E)the date, recipient, and amount of funds contributed, disbursed, or arranged (or a good faith estimate thereof) by the person or a political committee established or administered by the person during the quarterly period— 
(i)to pay the cost of an event to honor or recognize a covered legislative branch official or covered executive branch official; 
(ii)to, or on behalf of, an entity that is named for a covered legislative branch official, or to a person or entity in recognition of such official; 
(iii)to an entity established, financed, maintained, or controlled by a covered legislative branch official or covered executive branch official, or an entity designated by such official; or 
(iv)to pay the costs of a meeting, retreat, conference, or other similar event held by, or for the benefit of, 1 or more covered legislative branch officials or covered executive branch officials;  
(F)any information reported to the Federal Election Commission under the second sentence of section 315(a)(8) of the Federal Election Campaign Act of 1971 (relating to reports by intermediaries and conduits of the original source and the intended recipient of contributions under such Act) during the quarterly period by the person or a political committee established or administered by the person; and 
(G)the amount and recipient of any funds provided to an organization described in section 527 of the Internal Revenue Code of 1986 that is not treated as a political committee under section 301(4) under the Federal Election Campaign Act of 1971. 
(2)DefinitionIn this subsection, the term leadership PAC means, with respect to an individual holding Federal office, an unauthorized political committee that is associated with an individual holding Federal office, except that such term shall not apply in the case of a political committee of a political party. . 
(b)Contributions Bundled for Certain Recipients 
(1)In generalSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended by adding at the end the following new subsection: 
 
(f)Quarterly Reports on Contributions Bundled For Certain Recipients 
(1)In generalNot later than 45 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, each registered lobbyist who bundles 2 or more contributions made to a covered recipient in an aggregate amount exceeding $5,000 for such covered recipient during such quarterly period shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives containing— 
(A)the name of the registered lobbyist; 
(B)in the case of an employee, his or her employer; and 
(C)the name of the covered recipient to whom the contribution is made, and to the extent known the aggregate amount of such contributions (or a good faith estimate thereof) within the quarter for the covered recipient. 
(2)Exclusion of certain informationIn filing a report under paragraph (1), a registered lobbyist shall exclude from the report any information described in paragraph (1)(C) which is included in any other report filed by the registered lobbyist with the Secretary of the Senate and the Clerk of the House of Representatives under subsection (e). 
(3)Requiring submission of information prior to filing reportsNot later than 25 days after the end of a period for which a registered lobbyist is required to file a report under paragraph (1) which includes any information described in such section with respect to a covered recipient, the registered lobbyist shall transmit by certified mail to the covered recipient involved a statement containing— 
(A)the information that will be included in the report with respect to the covered recipient; 
(B)the source of each contribution included in the aggregate amount referred to in paragraph (1)(C) which the registered lobbyist bundled for the covered recipient during the period covered by the report and the amount of the contribution attributable to each such source; and 
(C)a notification that the covered recipient has the right to respond to the statement to challenge and correct any information included before the registered lobbyist files the report under paragraph (1). 
(4)Definition of registered lobbyistFor purposes of this subsection, the term registered lobbyist means a person who is registered or is required to register under paragraph (1) or (2) of section 4(a), or an individual who is required to be listed under section 4(b)(6) or subsection (b). 
(5)Definition of bundled contributionFor purposes of this subsection, a registered lobbyist bundles a contribution if— 
(A)the bundled contribution is received by a registered lobbyist for, and forwarded by a registered lobbyist to, the covered recipient to whom the contribution is made; or 
(B)the bundled contribution will be or has been credited or attributed to the registered lobbyist through records, designations, recognitions or other means of tracking by the covered recipient to whom the contribution is made. 
(6)Other definitionsIn this subsection— 
(A)the term contribution has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), except that such term does not include a contribution in an amount which is less than $200; 
(B)the terms candidate, political committee, and political party committee have the meaning given such terms in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.); 
(C)the term covered recipient means a Federal candidate, an individual holding Federal office, a leadership PAC, a multicandidate political committee described in section 315(a)(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(4)), or a political party committee; and 
(D)the term leadership PAC has the meaning given such term in subsection (e)(2).. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the second quarterly period described in section 5(f)(1) of the Lobbying Disclosure Act of 1995 (as added by paragraph (1)) which begins after the date of the enactment of this Act and each succeeding quarterly period.  
205.Prohibition on provision of gifts or travel by registered lobbyists to Members of Congress and to congressional employees 
(a)ProhibitionThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by adding at the end the following: 
 
25.Prohibition on provision of gifts or travel by registered lobbyists to Members of Congress and to congressional employees 
(a)ProhibitionAny person described in subsection (b) may not make a gift or provide travel to a Member, officer, or employee of Congress, if the person has knowledge that the gift or travel may not be accepted under the rules of the House of Representatives or the Senate.  
(b)Persons subject to prohibitionThe persons subject to the prohibition under subsection (a) are any lobbyist that is registered or is required to register under section 4(a)(1), any organization that employs 1 or more lobbyists and is registered or is required to register under section 4(a)(2), and any employee listed or required to be listed as a lobbyist by a registrant under section 4(b)(6).  . 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
206.Disclosure of lobbying activities by certain coalitions and associationsParagraph (2) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to read as follows: 
 
(2)Client 
(A)In generalThe term client means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf is both a client and an employer of such employees. 
(B)Treatment of coalitions and associations 
(i)In generalExcept as provided in clauses (ii), (iii), and (iv), in the case of a coalition or association that employs or retains other persons to conduct lobbying activities, each of the individual members of the coalition or association (and not the coalition or association) is the client. For purposes of section 4(a)(3), the preceding sentence shall not apply, and the coalition or association shall be treated as the client. 
(ii)Exception for certain tax-exempt associationsIn the case of an association— 
(I)which is described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or 
(II)which is described in any other paragraph of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and which has substantial exempt activities other than lobbying with respect to the specific issue for which it engaged the person filing the registration statement under section 4,the association (and not its members) shall be treated as the client. 
(iii)Exception for certain membersInformation on a member of a coalition or association need not be included in any registration under section 4 if the amount reasonably expected to be contributed by such member toward the activities of the coalition or association of influencing legislation is less than $500 during the quarterly period during which the registration would be made.  
(iv)No donor or membership list disclosureNo disclosure is required under this Act, by reason of this subparagraph, with respect to lobbying activities if it is publicly available knowledge that the organization that would be identified under this subparagraph is affiliated with the client concerned or has been publicly disclosed to have provided funding to the client, unless the organization in whole or in major part plans, supervises, or controls such lobbying activities. Nothing in this subparagraph shall be construed to require the disclosure of any information about individuals who are members of, or donors to, an entity treated as a client by this Act or an organization identified under this subparagraph. . 
207.Disclosure by registered lobbyists of past executive branch and congressional employmentSection 4(b)(6) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)(6)) is amended by striking or a covered legislative branch official and all that follows through as a lobbyist on behalf of the client, and inserting or a covered legislative branch official,. 
208.Public database of lobbying disclosure information; maintenance of information 
(a)Database RequiredSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is further amended— 
(1)in paragraph (7), by striking and at the end; 
(2)in paragraph (8), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(9)maintain, and make available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, an electronic database that— 
(A)includes the information contained in registrations and reports filed under this Act; 
(B)directly links the information it contains to the information disclosed in reports filed with the Federal Election Commission under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(C)is searchable and sortable to the maximum extent practicable, including searchable and sortable by each of the categories of information described in section 4(b) or 5(b); and 
(10)retain the information contained in a registration or report filed under this Act for a period of at least 6 years after the registration or report (as the case may be) is filed. . 
(b)Availability of Reports 
(1)In generalSection 6(4) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended by inserting before the semicolon at the end the following: and, in the case of a report filed in electronic form pursuant to section 5(d), make such report available for public inspection over the Internet not more than 48 hours after the report is so filed. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the day after the end of the first calendar quarter that begins after the date of the enactment of this Act. 
(c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (9) of section 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605), as added by subsection (a) of this section. 
209.Sense of Congress regarding lobbying by immediate family membersIt is the sense of the Congress that the use of a family relationship by a lobbyist who is an immediate family member of a Member of Congress to gain special advantages over other lobbyists is inappropriate.  
210.Inapplicability to certain political committeesThe amendments made by this title shall not apply to the activities of any political committee described in section 301(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)). 
211.Effective dateExcept as otherwise provided, the amendments made by this title shall apply with respect to any quarterly filing period under the Lobbying Disclosure Act of 1995 that begins on or after January 1, 2008.  
IIIEnforcement of Lobbying Restrictions 
301.Increased civil and criminal penalties for failure to comply with lobbying disclosure requirementsSection 7 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended— 
(1)by striking Whoever and inserting (a) Civil Penalty.—Whoever; 
(2)by striking $50,000 and inserting $100,000; and 
(3)by adding at the end the following: 
 
(b)Criminal PenaltyWhoever knowingly and corruptly fails to comply with any provision of this Act shall be imprisoned for not more than 5 years or fined under title 18, United States Code, or both. . 
IVIncreased Disclosure 
401.Prohibition on official contact with spouse of Member who is a registered lobbyistRule XXV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 
7.A Member, Delegate, or Resident Commissioner shall prohibit all staff employed by that Member, Delegate, or Resident Commissioner (including staff in personal, committee, and leadership offices) from having any official contact with that individual’s spouse if that spouse is a lobbyist under the Lobbying Disclosure Act of 1995 or is employed or retained by such a lobbyist for the purpose of influencing legislation. . 
402.Posting of travel and financial disclosure reports on public website of Clerk of the House of Representatives 
(a)Requiring Posting on InternetThe Clerk of the House of Representatives shall post on the public Internet site of the Office of the Clerk, in a format that is searchable, sortable, and downloadable, each of the following: 
(1)The advance authorizations, certifications, and disclosures filed with respect to transportation, lodging, and related expenses for travel under clause 5(b) of rule XXV of the Rules of the House of Representatives by Members (including Delegates and Resident Commissioners to the Congress), officers, and employees of the House. 
(2)The reports filed under section 103(h)(1) of the Ethics in Government Act of 1978 by Members of the House of Representatives (including Delegates and Resident Commissioners to the Congress). 
(b)Applicability and timing 
(1)ApplicabilitySubject to paragraph (2), subsection (a) shall apply with respect to information received by the Clerk of the House of Representatives on or after the date of the enactment of this Act. 
(2)TimingThe Clerk of the House of Representatives shall— 
(A)not later than August 1, 2008, post the information required by subsection (a) that the Clerk receives by June 1, 2008; and 
(B)not later than the end of each 45-day period occurring after information is required to be posted under subparagraph (A), post the information required by subsection (a) that the Clerk has received since the last posting under this subsection. 
(3)Omission of personally identifiable informationMembers of the House of Representatives (including Delegates and Resident Commissioners to the Congress) shall be permitted to omit personally identifiable information not required to be disclosed on the reports posted on the public Internet site under this section (such as home address, Social Security numbers, personal bank account numbers, home telephone, and names of children) prior to the posting of such reports on such public Internet site. 
(4)Assistance in protecting personal informationThe Clerk of the House of Representatives, in consultation with the Committee on Standards of Official Conduct, shall include in any informational materials concerning any disclosure that will be posted on the public Internet site under this section an explanation of the procedures for protecting personally identifiable information as described in this section. 
(c)RetentionThe Clerk shall maintain the information posted on the public Internet site of the Office of the Clerk under this section for a period of at least 6 years after receiving the information. 
403.Limiting gifts to Members, officers, and employees of the House from State and local governments 
(a)Gifts from State and local governmentsClause 5(a)(3)(O) of rule XXV of the Rules of the House of Representatives is amended by striking , by a State or local government,. 
(b)Conforming amendmentClause 5(b)(1)(A) of rule XXV of the Rules of the House of Representatives is amended by inserting a State or local government or before a private source.  
VAdditional Criminal Penalties for Public Officials 
501.Criminal penalties for public officials 
(a)In generalSubchapter D of chapter 227 of title 18, United States Code, is amended by adding at the end the following:  
 
3587.Increased imprisonment for certain offenses by public officials 
(a)General ruleIn any Federal criminal case in which a public official is convicted of an offense against the United States— 
(1)consisting of conduct during the course of official duty, intended to enrich that official; and 
(2)involving bribery, fraud, extortion, or theft of public funds greater than $10,000;the sentencing judge may increase the sentence of imprisonment by an amount of up to 2 years. The sentencing judge may double the sentence of imprisonment that would otherwise be imposed in that case: Provided, however that in no instance may the sentencing judge be allowed to increase the sentence by more than 2 years. 
(b)DefinitionIn this section, the term public official means— 
(1)an elected official of the United States or of a State or local government; 
(2)a presidentially-appointed official; and 
(3)an official appointed to a State or local governmental office by an elected official of a State or local government.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter D of chapter 227 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
3587. Increased imprisonment for certain offenses by public officials.. 
VIGeneral Provisions 
601.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to prohibit any expressive conduct protected from legal prohibition by, or any activities protected by the free speech, free exercise, or free association clauses of, the First Amendment to the Constitution.  
 Passed the House of Representatives May 24, 2007.Lorraine C. Miller,Clerk. 

June 4, 2007
Read the second time and placed on the calendar 
